Wyly, J.,
dissenting. In this controversy between the illegitimate colored children of Milton Taylor and Thomas J. Throop, administrator “ with the will annexed,” of Mason county, Kentucky, the succession of the domicile of the deceased, in regard to the funds of the succession of Milton Taylor in the hands of the public administrator, P. B. Eouke, who is also a party to this litigation, and who is being proceeded against to account for said funds, several important questions arise:
First — Have these illegitimate colored children any right to interfere in this succession and contest the validity of the will of their father, Milton Taylor, and resist the demand of the administrator “ with the will annexed,” of the succession of the domicile of the deceased, against the public administrator, P. B. Fouke, administering the ancillary succession here, to recover the residue of the funds of said succession after paying the debts of the deceased ?
These children were the offspring of Milton Taylor by his colored concubine, who lived and died a slave in Mason county, Kentucky.
By the laws'of Kentucky, the domicile of their origin, and by the laws of this State, where they do not reside, but where they set up the right of heirs, these children are incapable of inheriting the property of Milton Taylor; and consequently they have no right to attack the will of Milton Taylor or any clause thereof, and they are absolutely without standing in court to raise any controversy in regard to said succession.
That there may be no mistake in regard to the incapacity of these pretended heirs to inherit by the laws of Kentucky, the domicile of their origin, I propose to copy some of the evidence in the record.
The witness, R. H. Stanton, testifies: “I practiced law in the circuit court and Court of Appeals of Kentucky from 1839 until 1868, when I became circuit judge of the Fourteenth Judicial District of Kentucky, which position I now occupy. * * * An illegitimate child has no such heritable blood as to enable it to inherit from its father under the laws of Kentucky as they now exist or ever did exist. A child of color, that is, of black blood or a negro, can not now and never could, under the laws of Kentucky, inherit from its white father. An illegitimate child, though of pure white blood, could not inherit from its father under any circumstances, unless authorized by an act of the Legislature, which is sometimes granted. A slave child born of a slave mother could not inherit from its free white father. A child born in slavery of a slave mother can not, and never could, by the laws of Kentucky, inherit from its white father.” This testimony in regard to the rights of illegitimate colored children by the laws of Kentucky is corroborated by several *374witnesses, especially by H. Taylor, an attorney-at-law, of Mason county, Kentucky.
In their pleadings these pretended heirs admit that they were born of a colored woman, who was the slave of their father, Milton Taylor. Furthermore, the testimony of Washington Evans, who was the son of this colored woman by a colored man before she became the concubine 'of Milton Taylor, is in the record. He testifies as follows: “ I would ¡state that at the time Milton Taylor bought my mother she had two ■children, myself and brother; at the time he bought my mother he bought my father, whom he sold down the river shortly after. My mother then took up with another .black man, by whom she had two children, both of whom died in. infancy. Mr. Taylor drove this black man away, and then he had by my mother eight children, all of whom are dead, excepting John James, Mary Jane, and Phoebe. I will state she (the mother of these children) was the slave of Milton Taylor from the time he bought her up to the time of her death. * * * I would state that I have stated all the facts, being myself a slave of Milton Taylor all the time until the emancipation proclamation, when I was set free. I know that their mother was a slave, and they were born slaves, and were incapable of inheriting from these causes.”
The witness Stanton testified on cross-examination that “ it would have been impossible for a legal marriage to have taken place between Milton Taylor and his slave woman, or any other negro woman, either in Ohio or Kentucky, as such marriages are forbidden in both States as repugnant to natural as well as municipal law.”
Here these illegitimate children, who were the slaves of Milton-Taylor, and whose mother, a colored woman, was prohibited by the laws of Kentucky and of Ohio from marrying Milton Taylor or any other white man, come to Louisiana and set up rights as heirs of Milton Taylor which they do not possess in Kentucky, their domicile of origin, or at their own domicile in Ohio, and rights which would not bo accorded to them were they citizens of this State.
We are referred, however, to the cases of Cabellero and Cornelia Hart, 24 An. 573, and 26 An. 90. In those eases there was a marriage, and a majority of the court held that the marriage and acknowledgment were sufficient to legitimate the children.
Here, however, there was no attempt to legitimate by marriage and acknowledgment. The parties were prohibited from marrying, the colored concubine of Taylor having died during the existence of slavery.
It is urged that these pretended heirs are the natural children of Milton Taylor, and therefore they inherit his property. They have never been acknowledged by him in the manner required by law.
“ The acknowledgment of an illegitimate child shall be made by a dec*375laration before a notary public, in the presence of two witnesses, by the father and toother, or either of them, whenever it shall not have been made ih the registering of the birth and baptism of such child.” Bevised Oode, 203.
“ Such acknowledgment shall not be made in favor of children whose parents were incapable of contracting marriage at the time of conception.” Bevised Code, 201.
Considering the textual provisions of the Code and the numerous adjudications of this court, the conclusion is inevitable that John James Taylor, Mary Jane Bodgers, and Phcebe Ann Duncanson, the illegitimate children of Milton Taylor by his 'colored concubine, are incapable of inheriting the property of their father, and they are without an interest in this controversy.
Second — Assuming, however, that they were duly acknowledged natural children, and there was no incapacity of marriage of their parents at the time of their conception, these pretended heirs can not defeat the demand of tho dative executor of the domicile of the deceased to recover from the public administrator representing this ancillary succession tho residuo of the funds remaining in his hands after paying the debts of the deceased; because, if the clause of the will in regard to the legacy to Mason County Court be void as alleged, still the other dispositions of tho will, whoso validity has not been questioned, should bo executed; and the dative executor of the domicile of the deceased is entitled to t,he funds of this ancillary succession in order to execute the valid dispositions of the will.
Third — -These illegitimate children contend that they have been put in possession of the succession by order of the probate court, and therefore the court below was without jurisdiction.
Is this so ? The record shows that the funds in controversy have never passed from tho hands of P. B. Fouke, public administrator, who was appointed dative executor of the will of Milton Taylor. In his capacity of dative executor Fouke holds tho funds of this ancillary succession, and the controversy is who shall recover them, Throop, the administrator “ with the will annexed,” whose position is dative executor at the domicile of tho deceased, or the illegitimate children of Milton Taylor ?
Shall the dative executor here give up tho funds in his hands after paying the debts to the dative executor of the principal succession, in order that the valid dispositions of the will shall be executed, or shall ho hand them over to tho illegitimate children of Milton Taylor ? That is the question, and tho important question, in this case. Until the dativo executor turns over the funds to these pretended heirs they can not be said to have been put in possession of said funds; and while these *376funds remain in possession of the dative executor the court which appointed him has jurisdiction. Indeed, these pretended heirs admit the jurisdiction of the court, because in this litigation they are also suing the public administrator, who is dative executor for these funds belonging to the succession of Milton Taylor. Both parties are suing Fouke, the dative executor, for the funds. If the court has no jurisdiction of the demand of one, it has not of the other. It matters not what improvident orders may have been issued on the ex parle application of these illegitimate children, those .orders, until executed, can be reviewed by an action of-nullity, as is now attempted, as well as they could be by an appeal. In claiming to be put in possession, these illegitimate children expressly based their claim on the ground that they are natural children duly acknowledged, and the order of the judge directs them to be put in possession on giving bond as required by law, which they have not done.
Article 927 of the Revised Codo declares that 11 if the succession bo of the natural father, the natural children by him acknowledged can not be put in possession of the succession which they claim until a faithful inventory has been made of the same by a notary appointed for that purpose by the judge, in the presence of a p>erson appointed to defend the interest of the absent heirs of the deceased, and on giving bond and sufficient security as prescribed in the following article:”
Article 928 — “ The security to be furnished by natural children put in possession of the effects of their father shall be tiuo-thirds of the amount of the inventory made thereof. This security shall be given to insure the restitution of such portion of these effects which they may be adjudged to restore in case the legitimate heirs of the father should present themselves within throe years from the putting into possession, after which time this security shall be discharged.”
Here the testamentary heirs of Milton Taylor, represented by Throop, the dative executor of the succession of the domicile of the deceased, sue to recover from the ancillary succession the funds remaining after the payment of the debts, and they sue to annul the improvident orders directing the illegitimate children to be put in possession. Can it be said that these improvident orders have been executed and the court has lost jurisdiction, when these illegitimate children have not given bond for two-thirds of the inventoried value of the succession as required by these orders and as imperatively demanded by the articles of the Code to which I have referred ?
By the articles quoted natural children are prohibited from being put in possession of the effects of their father until they have given bond for two-thirds of the inventoried value thereof; and “this security shall bo given to insure the restitution of such portion of these effects which *377tliey may be adjudged to restore in case the legitimate heirs of the father should present themselves,” etc.
They “ can not be put in possession of the succession which they claim until a faithful inventory has been made of the same by a notary appointed for that purpose by tho judge, in tho presence of a person appointed to defend the absent heirs of tho deceased.” * * * The provisions of the law quoted are mandatory. They have not been complied with; and these illegitimate children have not been put in possession, nor has the probate court lost jurisdiction of tho succession.
I, therefore, dissent in this case.